Title: To Thomas Jefferson from Thomas Cooper, 12 March 1821
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia
12 March 1821
I am glad to find from Mr Eppes’s information, that the Legislature of Virginia has enabled the Visitors of the University to proceed with their Plan.When I passed by Monticello, it was with a view principally to ascertain whether any strong probability could be counted upon, as to the appointment of Professors; meaning to regulate my conduct here, by the information I could obtain at your house; but finding both from you and from Governor Randolph, as well as from common report, that no reliance could be placed on the good disposition of the Legislature this year—but that it was just as probable that the buildings would remain useless for seven years to come, as be put into requisition this year, I found  myself obliged to consult the necessity of immediate employment, and accept of the Professorship here on the terms offered me. Had I declined accepting the chair of Chemistry here permanently, a gentleman sent for from Yale College for the purpose (Dr Porter) was ready to take the Situation. Under those circumstances, I could do no otherwise then take the offer, on the understood condition, that I should remain here. since that time, I have been made Professor of Mineralogy with an Additional salary of 1000 $, and President pro temp. of the College, from which I suspect I shall have no occasion to remove, but in conformity to my own wishes. my family, my furniture, my apparatus are all here or at Charleston, and the removal has cost me 800 $ at least. I must therefore now consider myself as fixed in this place.You want a Chemist & Mineralogist: I can with perfect confidence, under the fullest conviction, declare that Mr Vanuxem whom you saw with me, is possessed of knowledge of these subjects, beyond that of any person known to me in the United States. I believe in pressing him on your notice, I am doing much more service to your institution, than to him. Had I gone to Charlottesville, I should have recommended him here; as it is, I assert without scruple or hesitation, that you cannot do so well as to take him.Two years incessantly devoted to these pursuits in Philadelphia, and three more years laboriously employed in the same way in Paris, has given him opportunities (fully embraced) of acquiring the knowledge in question, beyond any man in America. For his character at Paris, as an honour to his country there, I am instructed to refer to Mr Gallatin who will most readily confirm my report. No Professor from England has had equal advantages: and Mr Vanuxem is an American by birth. Whoever you get, must be provided with a Laboratory & Lecture room. no apartment in your University will suffice for the purpose.I am desirous of promoting Mr Vanuxem’s interest, but my advice rests on the ground of promoting the Interest of science, & of your Institution. If you do not employ him with you, I shall certainly endeavour to take measures to retain him here.Your Grandson Eppes has talents; he is not deficient in Industry and he will stand at the head of his class. I advise you to let him stay here another year and graduate. For an hour every day, I used to read Horace with him in the intervals of his class, but the duties of President, have left me now no leisure for that. I have persuaded him to read Lucan’s Pharsalia. I will take him next year into my Laboratory. I greatly like his temper & his talents.Adieu. May God preserve you for the good of yr Country, many years.Thomas Cooper